Crosby, J.
This is an action of contract to recover for labor performed and materials furnished in laying hard wood floors in the house of the defendant. There was evidence that the principal office of the plaintiff corporation was in Boston; that in May,, 1920, it maintained a branch office in Springfield in this Commonwealth, in charge of one Carnes; that the plaintiff furnished Carnes, for his use as manager of the office, cards upon which appeared the-name of the company, its address and “M. A. Carnes, Springfield, Manager; ” that he had been employed as manager since the time-the Springfield office was opened in 1917; that he made contracts on behalf of the plaintiff and quoted prices to customers; that he was employed to obtain orders, hire men and inspect the work; that he would advance moneys and send a statement to the-Boston office of the amount due, which would be returned to him in the check sent for the payroll; that he had no instructions to-collect any bills. The plaintiff’s president and treasurer testified that there might have been some instances in which Carnes collected money from customers, but that that fact would not neces*143sarily attract his attention, so long as the money was properly turned in.
There also was evidence that under the contract the defendant agreed to pay $800 for the labor and materials furnished thereunder; that the floors were laid in May, 1920; that on the twenty-sixth day of that month the defendant gave a check for $300 payable to Carnes, at his request and on his representation that he collected the accounts, and received from him a paper showing the date, the defendant’s name, the amount of the contract, the $300 received, and the balance due of $500, and stamped “R. T. Adams, Hardwood floors . . . by M. A. Carnes.” The defendant afterwards gave the following checks, payable to Carnes: July 6, $300, July 23, $100, August 23, $100. There was evidence that Carnes absconded and did not turn over the amounts so collected. The defendant testified that he saw a sign on the Springfield office of the plaintiff as follows: “R. T. Adams Company, Hardwood floors, Carnes, Manager.” The question is, was there any evidence warranting a finding that Carnes was authorized to receive the payments made to him by the defendant.
Upon the evidence above recited it could not properly have been ruled that Carnes was not authorized as the plaintiff’s agent to collect the amount due from the defendant. The plaintiff held out Carnes as its manager to transact its business in Springfield; and in view of the nature of that business, and all the circumstances known to the plaintiff, it was a question for the jury whether its employment of the agent, and the placing of him in control of the office with the powers given him, the public might properly understand that he had authority to collect payments due on contracts, in the absence of knowledge of any limitation upon the extent of his authority in this respect. Brooks v. Shaw, 197 Mass. 376. Cauman v. American Credit Indemnity Co. of New York, 229 Mass. 278, 283. Danforth v. Chandler, 237 Mass. 518. The circumstance that the amounts paid were by checks payable to the order of the agent is not decisive; but was to be considered by the jury in connection with all the other evidence including the nature of the business; it was for them to decide whether Carnes was authorized to receive payments, and, if so, whether they could be made by checks payable to himself. If he were found to be authorized to receive on behalf of the plaintiff the amount due, it also could *144be found that he might do so either in cash or by check payable directly to himself. The case at bar is distinguishable from those where goods are sold by an agent who merely solicits orders without any authority to receive payment therefor. In those circumstances the principal is not bound by payment to the agent. Clough v. Whitcomb, 105 Mass. 482. Clark v. Murphy, 164 Mass. 490. Boice-Perrine Co. v. Kelley, 243 Mass. 327, and cases cited. Kaye v. Brett, 5 Exch. 269.
The conversations between the defendant and the agent, and the checks given the latter, were competent; the testimony of the plaintiff’s president that he never notified the defendant that Carnes did not have authority to collect money, and that checks should be payable to the plaintiff, was also admissible. The exceptions to the admission of evidence must be overruled.
The burden of proof rested upon the defendant to show he made payments to one authorized to receive them, and the judge so instructed the jury. The rulings requested could not properly have been given in view of the conclusion reached. The instructions to the jury adequately covered the issues presented.

Exceptions overruled.